*153
ORDER

PER CURIAM.
Jefferson County appeals the Circuit Court of Jefferson County’s order granting Defendant Caroline D. Dennis’s motion to suppress stop and motion to suppress evidence. In its sole point on appeal, the County argues that the trial court erred in sustaining Defendant’s motions as her traffic stop was justified under the Fourth Amendment because Defendant’s tires crossed the fog line constituting probable cause in violation of Jefferson County Revised Ordinance § 315.070.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion would have no precedential value. We have, however, prepared a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).